UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofJuly 2017 Commission File Number: 001-15102 Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 São José dos Campos, São Paulo, Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Embraer Delivers 35 Commercial and 24 Executive Jets in 2Q17 São José dos Campos, Brazil - July 11, 2017 – During the second quarter of 2017 (2Q17), Embraer (NYSE: ERJ; BM&FBOVESPA: EMBR3) delivered 35 jets to the commercial aviation market and 24 jets to the business aviation market, of which 16 were light jets and eight were large jets. The number of deliveries in Commercial Aviation rose roughly 35% over the same period last year. With respect to Executive Jets, the segment delivered five large jets more than in the second quarter of 2016, although in total the company delivered two units less in 2Q17 compared to 2Q16. On June 30, Embraer’s firm order backlog totaled USD 18.5 billion. See the details below: Deliveries by Segment 2Q17 Commercial Aviation 35 53 EMBRAER 175 (E175) 31 47 EMBRAER 190 (E190) 2 2 EMBRAER 195 (E195) 2 4 Executive Jets 24* 39 Light jets 16 27 Large jets 8 12 TOTAL 59 92 * 4 Phenom 100, 12 Phenom 300, 4 Legacy 450, 3 Legacy 500 and 1 Legacy 650 The main highlights of the quarter were Embraer’s announcements during the Paris Air Show, which could reach 51 aircraft and roughly US$ 3 billion, at current list prices. Embraer announced firm orders and commitments from undisclosed customers for the E2s, the second generation of the E-Jets family of commercial aircraft . The firm order consists of ten E195-E2 jets, already included in the 2nd quarter backlog, with ten additional purchase rights. Embraer also signed a commitment with another undisclosed customer to purchase 20 E190-E2s. The agreement is subject to final documentation by the customer. PRESS OFFICES Headquarters (Brazil) North America Europe , Middle East and Africa China Asia Pacific Corporate Communications press@embraer.com.br Cell: +55 12 98152 4845 Tel. : +55 11 3841 6085 Alyssa Ten Eyck ayeck@embraer.com Cell: +1 Tel.: +1 Guy Douglas guy.douglas@nl.embraer.com Cell: +31 (0)657120121 Tell: +31 (0)202158109 Mirage Zhong mirage.zhong@bjs.embraer.com Cell: +86 Tel.: +86 10 6598 9988 Nilma Missir-Boissac nilma.boissac@sin.embraer.com Cell: +65 9012 8428 Tel.: +65 6305 9955 During the event, the company also announced: a firm order from Belavia, from Belarus, for two aircraft of the current generation of E-Jets – one E175 and one E195 – both for delivery in 2018; an agreement with Japanese airline Fuji Dream Airlines for a firm order of three E175 jets with purchase rights for three more aircraft of the same model; a firm request for two additional E190 jets for KLM Cityhopper, KLM's regional subsidiary; and the signature of an agreement with Japan Airlines for a firm order for an additional E190. Another highlight of the quarter was the contract signed with the American Airlines Group for four E175 jets, worth USD 182 million at list prices, announced in April. Backlog - Commercial Aviation (June 30, 2017) Aircraft Type Firm Orders Options Deliveries Firm Order Backlog E170 191 5 190 1 E175 533 184 468 65 E190 593 55 536 57 E195 167 1 158 9 175-E2 100 100 0 100 190-E2 83 107 0 83 195-E2 102 90 0 102 Total Note: Deliveries and firm order backlog include orders for the Defense segment placed by State-run airlines (Satena and TAME). In Executive Jets, the main highlights of the 2nd quarter were the delivery of the company’s 1,100th aircraft, the sales of three Legacy 650Es to Germany's Air Hamburg, which became the launch customer of this aircraft, and the delivery of the first Phenom 100EVs to markets such as Brazil and Mexico. An evolution of the Phenom 100, which entered into service in 2008, the Phenom 100EVdelivers better performance with new avionics and modified engines. Follow us on Twitter: @Embraer About Embraer Embraer is a global company headquartered in Brazil with businesses in commercial and executive aviation, defense & security. The company designs, develops, manufactures and markets aircraft and systems, providing customer support and services. PRESS OFFICES Headquarters (Brazil) North America Europe , Middle East and Africa China Asia Pacific Corporate Communications press@embraer.com.br Cell: +55 12 98152 4845 Tel. : +55 11 3841 6085 Alyssa Ten Eyck ayeck@embraer.com Cell: +1 Tel.: +1 Guy Douglas guy.douglas@nl.embraer.com Cell: +31 (0)657120121 Tell: +31 (0)202158109 Mirage Zhong mirage.zhong@bjs.embraer.com Cell: +86 Tel.: +86 10 6598 9988 Nilma Missir-Boissac nilma.boissac@sin.embraer.com Cell: +65 9012 8428 Tel.: +65 6305 9955 Since it was founded in 1969, Embraer has delivered more than 8,000 aircraft. About every 10 seconds an aircraft manufactured by Embraer takes off somewhere in the world, transporting over 145 million passengers a year. Embraer is the leading manufacturer of commercial jets up to 130 seats. The company maintains industrial units, offices, service and parts distribution centers, among other activities, across the Americas, Africa, Asia and Europe. PRESS OFFICES Headquarters (Brazil) North America Europe , Middle East and Africa China Asia Pacific Corporate Communications press@embraer.com.br Cell: +55 12 98152 4845 Tel. : +55 11 3841 6085 Alyssa Ten Eyck ayeck@embraer.com Cell: +1 Tel.: +1 Guy Douglas guy.douglas@nl.embraer.com Cell: +31 (0)657120121 Tell: +31 (0)202158109 Mirage Zhong mirage.zhong@bjs.embraer.com Cell: +86 Tel.: +86 10 6598 9988 Nilma Missir-Boissac nilma.boissac@sin.embraer.com Cell: +65 9012 8428 Tel.: +65 6305 9955 Customer (Country) Firm Orders Delivered Firm Order Backlog EMBRAER 170 1 Airnorth (Australia) 1 1 - Alitalia (Italy) 6 6 - BA CityFlyer (UK) 6 6 - Cirrus (Germany) 1 1 - ECC Leasing (Ireland) 6 6 - EgyptAir (Egypt) 12 12 - Finnair (Finland) 10 10 - GECAS (USA) 9 9 - JAL (Japan) 18 17 1 Jetscape (USA) 6 6 - LOT Polish (Poland) 1 1 - Petro Air (Libya) 2 2 - Regional (France) 10 10 - Republic Airlines (USA) 48 48 - Satena (Colombia) 1 1 - Saudi Arabian Airlines (Saudi Arabia) 15 15 - Sirte Oil (Libya) 1 1 - Suzuyo (Japan) 2 2 - TAME (Ecuador) 2 2 - US Airways (USA) 28 28 - Virgin Australia (Australia) 6 6 - Customer (Country) Firm Orders Delivered Firm Order Backlog EMBRAER 175 65 Air Canada (Canada) 15 15 - ECC Leasing (Ireland) 1 1 - Air Lease (USA) 8 8 - Alitalia (Italy) 2 2 - American Airlines (USA) 64 57 7 Belavia (Belarus) 1 - 1 CIT (USA) 4 4 - Flybe (UK) 15 11 4 GECAS (USA) 5 5 - Horizon Air / Alaska 33 6 27 KLM (Netherlands) 17 9 8 LOT Polish (Poland) 12 12 - Mesa (USA) 7 7 - NAC / Aldus (Ireland) - - - NAC / Jetscape (USA) 4 4 - Northwest (USA) 36 36 - Oman Air (Oman) 5 5 - Republic Airlines (USA) 117 117 - Royal Jordanian (Jordan) 2 2 - TRIP (Brazil) 5 5 - United Airlines (USA) 65 51 14 Skywest (USA) 104 103 1 Suzuyo (Japan) 11 8 3 PRESS OFFICES Headquarters (Brazil) North America Europe , Middle East and Africa China Asia Pacific Corporate Communications press@embraer.com.br Cell: +55 12 98152 4845 Tel. : +55 11 3841 6085 Alyssa Ten Eyck ayeck@embraer.com Cell: +1 Tel.: +1 Guy Douglas guy.douglas@nl.embraer.com Cell: +31 (0)657120121 Tell: +31 (0)202158109 Mirage Zhong mirage.zhong@bjs.embraer.com Cell: +86 Tel.: +86 10 6598 9988 Nilma Missir-Boissac nilma.boissac@sin.embraer.com Cell: +65 9012 8428 Tel.: +65 6305 9955 Customer (Country) Firm Orders Delivered Firm Order Backlog EMBRAER 190 57 Aero Republica (Colombia) 5 5 - Aeromexico (Mexico) 12 12 - Air Astana (Kazakhstan) 2 2 - Air Canada (Canada) 45 45 - Air Caraibes (Guadeloupe) 1 1 - Air Lease (USA) 23 23 - Air Moldova (Moldova) 1 1 - Augsburg (Germany) 2 2 - Austral (Argentina) 22 22 - AZAL (Azerbaijan) 4 4 - Azul (Brazil) 5 5 - BA CityFlyer (UK) 9 9 - BOC Aviation (Singapore) 14 14 - Conviasa (Venezuela) 16 16 - China Southern (China) 20 20 - CIT (USA) 7 7 - Copa (Panama) 15 15 - Dniproavia (Ukraine) 5 5 - ECC Leasing (Ireland) 1 1 - Finnair (Finland) 12 12 - GECAS (USA) 27 27 - Guizhou / Colorful (China) 9 6 3 Hainan (China) 50 50 - Hebei (China) 7 6 1 JAL (Japan) 14 7 7 JetBlue (USA) 88 64 24 Kenya Airways (Kenia) 10 10 - KLM (Netherlands) 26 24 2 KunPeng (China) 5 5 - LAM (Mozambique) 2 2 - Lufthansa (Germany) 9 9 - M1 Travel (Lebanon) 8 8 - NAC / Aldus (Ireland) 24 4 20 NAC / Jetscape (USA) 9 9 - NAS Air (Saudi Arabia) 3 3 - NIKI (Áustria) 7 7 - Regional (France) 10 10 - Republic (USA) 2 2 - Taca (El Salvador) 11 11 - TAME (Ecuador) 3 3 - TRIP (Brazil) 3 3 - US Airways (USA) 25 25 - Virgin Austrália (Australia) 18 18 - Virgin Nigeria (Nigeria) 2 2 - PRESS OFFICES Headquarters (Brazil) North America Europe , Middle East and Africa China Asia Pacific Corporate Communications press@embraer.com.br Cell: +55 12 98152 4845 Tel. : +55 11 3841 6085 Alyssa Ten Eyck ayeck@embraer.com Cell: +1 Tel.: +1 Guy Douglas guy.douglas@nl.embraer.com Cell: +31 (0)657120121 Tell: +31 (0)202158109 Mirage Zhong mirage.zhong@bjs.embraer.com Cell: +86 Tel.: +86 10 6598 9988 Nilma Missir-Boissac nilma.boissac@sin.embraer.com Cell: +65 9012 8428 Tel.: +65 6305 9955 Customer (Country) Firm Orders Delivered Firm Order Backlog EMBRAER 195 9 Arkia (Israel) 1 1 - Aurigny (Guernsey) 1 1 - Azul (Brazil) 59 59 - Belavia (Belarus) 3 2 1 BOC Aviation (Singapore) 1 1 - Flybe (UK) 14 14 - GECAS (USA) 12 12 - Globalia (Spanish) 12 12 - Hainan (China) 20 12 8 LOT Polish (Poland) 4 4 - Lufthansa (Germany) 34 34 - Montenegro (Montenegro) 1 1 - NAC / Jetscape (USA) 2 2 - Royal Jordanian (Jordan) 2 2 - Trip (Brazil) 1 1 - Customer (Country) Firm Orders Delivered Firm Order Backlog Embraer 175-E2 - Skywest (USA) 100 - 100 Customer (Country) Firm Orders Delivered Firm Order Backlog Embraer 190-E2 83 - 83 Air Costa (India) 25 - 25 Aircastle (USA) 15 - 15 Aercap (Ireland) 23 - 23 ICBC (China) 10 - 10 Hainan (China) 2 - 2 Wideroe (Norway) 3 - 3 Kalstar (Indonesia) 5 - 5 Customer (Country) Firm Orders Delivered Firm Order Backlog Embraer 195-E2 - Air Costa (India) 25 - 25 Aircastle (USA) 10 - 10 Aercap (Ireland) 27 27 Azul (Brazil) 30 - 30 Undisclosed 10 - 10 PRESS OFFICES Headquarters (Brazil) North America Europe , Middle East and Africa China Asia Pacific Corporate Communications press@embraer.com.br Cell: +55 12 98152 4845 Tel. : +55 11 3841 6085 Alyssa Ten Eyck ayeck@embraer.com Cell: +1 Tel.: +1 Guy Douglas guy.douglas@nl.embraer.com Cell: +31 (0)657120121 Tell: +31 (0)202158109 Mirage Zhong mirage.zhong@bjs.embraer.com Cell: +86 Tel.: +86 10 6598 9988 Nilma Missir-Boissac nilma.boissac@sin.embraer.com Cell: +65 9012 8428 Tel.: +65 6305 9955 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 11, 2017 Embraer S.A. By: /s/ José Antonio de Almeida Filippo Name: José Antonio de Almeida Filippo Title: Executive Vice-President and Chief Financial and Investor Relations Officer
